996 A.2d 449 (2010)
202 N.J. 130
In the Matter of David E. ALBERTS, an Attorney at Law.
M-1231 September Term 2009, 066184
Supreme Court of New Jersey.
June 16, 2010.

ORDER
This matter having been duly presented to the Court on the application of DAVID E. ALBERTS, who was admitted to the bar of this State in 1988, to be transferred to disability inactive status pursuant to Rule 1:20-12(e), and good cause appearing;
It is ORDERED that DAVID E. ALBERTS is hereby transferred to disability inactive status, effective immediately, pending proceedings pursuant to Rule 1:20-12(d) to determine the incapacity, and until the further Order of the Court; and it is further
ORDERED that DAVID E. ALBERTS is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that DAVID E. ALBERTS comply will Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that the disciplinary proceedings pending against DAVID E. ALBERTS are hereby deferred pending determination of the incapacity and until the further Order of the Court.